Exhibit 23.1 Chang G. Park, CPA, Ph. D. t t CHULA VISTA t CALIFORNIA 91910-2615t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 tE-MAIL changgpark@gmail.comt December 21, 2007 To Whom It May Concern: The firm of Chang G. Park, CPA consents to the inclusion in this Registration Statement ofBio-Matrix Scientific Group, Inc. on Form SB-2/A of our report dated on December 19, 2007 with respect to our audits of the consolidated financial statements of Bio-Matrix Scientific Group, Inc as ofSeptember 30, 2007and for the year ended September 30, 2007 andnine months ended September 30 , 2006, whose report appears in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the heading "Experts" in such Prospectus. Very truly yours, /s/ Chang G. Park Chang G. Park, CPA Member of the California Society of Certified Public Accountants Registered with the Public Company Accounting Oversight Board
